PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/916,126
Filing Date: 8 Mar 2018
Appellant(s): HSU et al.



__________________
Anthony C. Murabito, Esq. (Reg. No. 35,295)
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed March 8, 2021, and the corrected Summary of Claimed Subject Matter filed March 26, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 6, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Status of Claims
Claims 2, 9, and 16 were canceled in a Request for Continued Examination (RCE) filed on August 27, 2020.
Claims 1, 3-8, 10-15, and 17-20 are pending and are rejected under 35 U.S.C. § 101 and 35 U.S.C. § 103.

Claim Rejections Under 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, and 17-20
Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims fall within at least one of the four categories of patent eligible subject matter.  However, the claimed invention is directed to collecting and analyzing data pertaining to testing and grading electronic devices without significantly more.
2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG):

Subject Matter Eligibility Analysis
Step 1: Do the Claims Specify a Statutory Category?
	Claims 1 and 3-7 describe a method/process, claims 8 and 10-14 (as amended) are directed to a non-transitory computer readable storage medium, and claims 15 and 17-20 describe a system, therefore satisfying Step 1 of the analysis.

Step 2 Analysis for Claims 1 and 3-7
Step 2A – Prong 1: Is a Judicial Exception Recited?
Independent claim 1, as amended, recites limitations to “identifying a failing device under test (DUT);” “opening a test program log associated with the failing DUT in response to executing a script associated with a log post-processor;” “determining a time of failure by parsing through the test program log to locate an identifier and timestamp associated with the failure;” and “displaying the test program log in a window within a graphical user interface, wherein a relevant section of the test program log associated with the failure is displayed in the window.”  The limitations of identifying a failing DUT, opening a log, determining a time of failure, and displaying sections of a log in a graphical user interface (GUI) are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the human mind but for the recitation of generic computer components (i.e., use of a log post-processor and a GUI).  
opening a snap log, wherein the snap log comprises further information pertaining to the failure of the DUT, and wherein the snap log also contains information regarding a logical to physical mapping for the DUT;” “obtaining a logical to physical mapping for the DUT from the snap log;” “using the time of failure from the test program log, analyze the snap log in real-time to determine a root cause of failure for the failing DUT, wherein analyzing the snap log comprises performing rule-checking on data in the snap log using one or more predetermined rules;” and “generating a batch file for the failing DUT, wherein the batch file is operable to be executed to display one or more log files within a graphical user interface with information pertinent to the failing DUT.”  The limitations of opening a log, determining a logical to physical mapping for the DUT, performing analysis to determine a root cause of failure, and displaying log files in a graphical user interface (GUI) are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the human mind but for the recitation of generic computer components (i.e., use of a log post-processor and a GUI).
The ability to be performed in the human mind is supported by the specification, which states, by way of background, “[i]n a typical testing environment, the technicians operating the ATE will need to identify the root cause of failure manually by collecting data logs and performing analysis on the logs manually.”  See Specification, paragraph [0004].
As explained in the October 2019 Update to the 2019 PEG, an example of claims that recite mental processes includes “a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.”  In claim 1, the limitations for identifying a failing DUT and opening an associated log (either a test program log or a snap log) corresponds to the collection of information (i.e., identifying a failing DUT and its associated test log(s)).  Determining a time of failure, determining a logical to physical mapping for the DUT, and performing analysis to determine a root cause of failure correspond to analysis of the collected information.  Displaying logs (or sections of a log) in a GUI corresponds to displaying certain results of the collection and analysis.
If a claim limitation, under its broadest reasonable interpretation, covers the practical performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea.
Claim 3 describes displaying log information in a GUI.  Claims 5-6 describe the determination of a transaction layer packet time and analysis to determine the root cause of failure.  Each of the limitations in these dependent claims is directed to the identified abstract idea and, under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components, thereby falling within the “Mental Processes” grouping of abstract ideas.  Accordingly, each of these dependent claims recites an abstract idea.

Step 2A – Prong 2: Is the Judicial Exception Integrated into a Practical Application?
Claim 1 recites the limitations of “opening a test program log associated with the failing DUT in response to executing a script associated with a log post-processor;” “displaying the test program log in a window within a graphical user interface, wherein a relevant section of the test program log associated with the failure is displayed in the window;”  “opening a snap log…;” and “generating a batch file for the failing DUT, wherein the batch file is operable to be executed to display one or more log files within a graphical user interface with information pertinent to the failing DUT.”
These limitations merely recite collecting and displaying data without any specification of details as to how that collection and display is to be performed.  The generation of a batch file to display pertinent log files describes extra-solution activity utilizing software and/or a generic processor to display the results.  Further, the results of the analysis (i.e., determination of relevant sections of the test program log or relevant snap logs to display) are merely displayed without performing any additional actions to address the failure or to solve a technological problem.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).  
Claim 1 also cites the limitation “using the time of failure from the test program log, analyze the snap log in real-time to determine a root cause of failure for the failing DUT, wherein analyzing the snap log comprises performing rule-checking on data in the snap log using one or more predetermined rules.”  As indicated previously, the analysis of a snap log is a function that can be performed in the human mind.  Performing this analysis in real-time merely takes advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  Simply implementing the abstract idea(s) 
Claim 3 describes displaying data and contains no additional elements which would integrate the abstract idea(s) into a practical application.
Claim 4 involves the DUT executing the PCIe protocol and claim 7 involves adding information to a knowledge database.  These describe insignificant extra-solution activity and do not integrate the abstract idea(s) into a practical application.  
Claims 5-6, while describing information contained in certain logs to be analyzed, merely relate the data to a particular field or technology and contain no additional elements which would integrate the abstract idea(s) into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2B: Do the Claims Provide an Inventive Concept?
Claims 1, 4, and 7 contain additional elements which require evaluation as to whether they provide an inventive concept to the identified abstract idea.
Claim 1 recites the additional elements “opening a test program log associated with the failing DUT in response to executing a script associated with a log post-processor” and “opening a snap log, wherein the snap log comprises further information pertaining to the failure of the DUT, and wherein the snap log also contains information regarding a logical to physical mapping for the DUT” which describe mere data gathering and represent insignificant extra-solution activity.  (See MPEP 2106.05(g)(3)(ii): “Testing a system for a response, the response being used to determine system malfunction.”)
Claim 1 also contains limitations citing the display of certain sections of a test log and/or pertinent log files as a result of the analysis performed.  As discussed above in the Step 2A - Prong 2 analysis regarding integration of the abstract idea into a practical application, since no details are provided in the claims regarding how the display of data in the graphical user interface is performed (i.e., graphics processing, pixel manipulation, etc.), the additional elements of displaying certain sections of a test log amount to no more than mere instructions to apply the judicial exception using what amounts to a generic computer processor or components.  In addition, the generation of a batch file for displaying log files represents a generic computer function commonly performed by a computer and does not describe an inventive concept. 
When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.  In the instant case, the mere use of a graphical user interface to display information does not represent “significantly more” than the judicial exception and cannot provide an inventive concept.  
Claim 4 contains the additional elements “wherein the DUT executes the PCIe protocol.”  Executing the PCIe protocol describes insignificant extra-solution activity and, absent any details regarding the mechanism or process for executing the PCIe protocol, represents a generic computer function commonly performed by a computer and does not describe an inventive concept.  
Claim 7 contains the additional element of “adding information pertaining to the root cause of failure to a knowledge database.”  This limitation is written in a generic manner and is equivalent to storing and retrieving information in memory, which has been recognized by the courts as being well‐understood, routine, and conventional functions when they are claimed in a 

Conclusion
In light of the above, the limitations in claims 1 and 3-7 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 1 and 3-7 are therefore not patent eligible.

Step 2 Analysis for Claims 8 and 10-14
	Claims 8 and 10-14 contain limitations for a computer-readable storage medium containing computer executable instructions which are similar to the limitations for the methods specified in claims 1 and 3-7, respectively.  As such, the analysis under Step 2A – Prong 1, Step 2A – Prong 2, and Step 2B for claims 8 and 10-14 is similar to that presented above for claims 1 and 3-7.

Conclusion
In light of the above, the limitations in claims 8-14 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 8-14 are therefore not patent eligible.


Step 2 Analysis for Claims 15 and 17-20
Step 2A – Prong 1: Is a Judicial Exception Recited?
Independent claim 15 recites limitations to “identify a failing device under test (DUT), wherein the failing DUT produces an error condition in response to executing the test program;” “open a test program log associated with the failing DUT in response to executing the log post-processor script;” “determine a time of failure by parsing through the test program log to find an identifier and timestamp associated with the failure;” and “display the test program log in a window within a graphical user interface, wherein a relevant section of the test program log associated with the failure is displayed in the window.”  The limitations of identifying a failing DUT, opening a log, determining a time of failure, and displaying sections of a log in a graphical user interface (GUI) are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the human mind but for the recitation of generic computer components (i.e., use of a log post-processor and a GUI).  
In the amendment submitted with the Request for Continued Examination (RCE) filed on August 27, 2020, the following limitations were added: “open a snap log, wherein the snap log comprises further information pertaining to the failure of the DUT, and wherein the snap log also contains information regarding a logical to physical mapping for the DUT;” “obtain a logical to physical mapping for the DUT from the snap log;” “use the time of failure from the test program log, analyze the snap log in real-time to determine a root cause of failure for the failing DUT, wherein analyzing the snap log comprises performing rule-checking on data in the snap log using one or more predetermined rules;” and “generate a batch file for the failing DUT, wherein the batch file is operable to be executed to display one or more log files within a graphical user interface with information pertinent to the failing DUT.”  The limitations of 
The ability to be performed in the human mind is supported by the specification, which states, by way of background, “[i]n a typical testing environment, the technicians operating the ATE will need to identify the root cause of failure manually by collecting data logs and performing analysis on the logs manually.”  See Specification, paragraph [0004].
As explained in the October 2019 Update to the 2019 PEG, an example of claims that recite mental processes includes “a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.”  In claim 15, the limitations for identifying a failing DUT and opening an associated log (either a test program log or a snap log) corresponds to the collection of information (i.e., identifying a failing DUT and its associated test log(s)).  Determining a time of failure, determining a logical to physical mapping for the DUT, and performing analysis to determine a root cause of failure correspond to analysis of the collected information.  Displaying logs (or sections of a log) in a GUI corresponds to displaying certain results of the collection and analysis.
If a claim limitation, under its broadest reasonable interpretation, covers the practical performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea.
Claim 17 describes displaying log information in a GUI.  Claim 19 describes the determination of a transaction layer packet time and analysis to determine the root cause of failure.  Each of the limitations in these dependent claims is directed to the identified abstract idea and, under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components, thereby falling within the “Mental Processes” grouping of abstract ideas.  Accordingly, each of these dependent claims recites an abstract idea.

Step 2A – Prong 2: Is the Judicial Exception Integrated into a Practical Application?
Claim 15 recites the limitations of “open a test program log associated with the failing DUT in response to executing the log post-processor script;” and “display the test program log in a window within a graphical user interface, wherein a relevant section of the test program log associated with the failure is displayed in the window;” “open a snap log…;” and “generate a batch file for the failing DUT, wherein the batch file is operable to be executed to display one or more log files within a graphical user interface with information pertinent to the failing DUT.”
These limitations merely recite collecting and displaying data without any specification of details as to how that collection and display is to be performed.  The generation of a batch file to display pertinent log files describes extra-solution activity utilizing software and/or a generic processor to display the results.  Further, the results of the analysis (i.e., determination of relevant sections of the test program log or relevant snap logs to display) are merely displayed without performing any additional actions to address the failure or to solve a technological 
Claim 15 also cites the limitation “using the time of failure from the test program log, analyze the snap log in real-time to determine a root cause of failure for the failing DUT, wherein analyzing the snap log comprises performing rule-checking on data in the snap log using one or more predetermined rules.”  As indicated previously, the analysis of a snap log is a function that can be performed in the human mind.  Performing this analysis in real-time merely takes advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).
Claim 17 describes displaying data and contains no additional elements which would integrate the abstract idea(s) into a practical application.
Claim 18 involves the DUT executing the PCIe protocol and claim 20 involves adding information to a knowledge database.  These describe insignificant extra-solution activity and do not integrate the abstract idea(s) into a practical application.  
Claim 19, while describing information contained in certain logs to be analyzed, merely relates the data to a particular field or technology and contains no additional elements which would integrate the abstract idea(s) into a practical application.


Step 2B: Do the Claims Provide an Inventive Concept?
Claims 15, 18, and 20 contain additional elements which require evaluation as to whether they provide an inventive concept to the identified abstract idea.
Claim 15 recites the additional elements “execute the test program” and “open a test program log associated with the failing DUT in response to executing the log post-processor script” and “open a snap log, wherein the snap log comprises further information pertaining to the failure of the DUT, and wherein the snap log also contains information regarding a logical to physical mapping for the DUT” which describe mere data gathering and represent insignificant extra-solution activity..  (See MPEP 2106.05(g)(3)(ii): “Testing a system for a response, the response being used to determine system malfunction.”)
Claim 15 also contains limitations citing the display of certain sections of a test log and/or pertinent log files as a result of the analysis performed.  As discussed above in the Step 2A - Prong 2 analysis regarding integration of the abstract idea into a practical application, since no details are provided in the claims regarding how the display of data in the graphical user interface is performed (i.e., graphics processing, pixel manipulation, etc.), the additional elements of displaying certain sections of a test log amount to no more than mere instructions to apply the judicial exception using what amounts to a generic computer processor or components.  In addition, the generation of a batch file for displaying log files represents a generic computer function commonly performed by a computer and does not describe an inventive concept.

Claim 15 also contains the limitations of “a memory comprising a test program and a log post-processor script stored on a tester operating system;” “a communicative interface operable to connect to one or more devices under test (DUTs);” and “a processor coupled to the memory and the communicative interface.”  The processor, communicative interface, and memory cited in the claim describe a generic computer processor or components at a high level and do not represent “significantly more” than the judicial exception.
Claim 18 contains the additional elements “wherein the DUT executes the PCIe protocol.”  Executing the PCIe protocol describes insignificant extra-solution activity and, absent any details regarding the mechanism or process for executing the PCIe protocol, represents a generic computer function commonly performed by a computer and does not describe an inventive concept.  
Claim 20 contains the additional element of “adding information pertaining to the root cause of failure to a knowledge database.”  This limitation is written in a generic manner and is equivalent to storing and retrieving information in memory, which has been recognized by the courts as being well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP Section 2106.05(d)(II)(iv)).  Therefore, the limitation recites no additional 

Conclusion
In light of the above, the limitations in claims 15 and 17-20 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 15 and 17-20 are therefore not patent eligible.



Claim Rejections Under 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 3, 8, 10, 15, and 17
Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Khurana et al. (European Patent Application No. EP3518441A1) in view of Burghard et al. (U.S. Patent No. 9,164,821) in further view of Nagappan (“Analysis of execution log files”, 2010, pp. 409-412), Flynn et al. (U.S. Patent Publication No. 2009/0287956), and Fontaine (U.S. Patent No. 7,571,151).

Claim 1
Regarding claim 1, Khurana discloses:
A method for diagnosing a root cause of failure using automated test equipment (ATE), the method comprising: 
opening a test program log associated with the failing DUT in response to executing a script associated with a log post-processor (Khurana: ¶ [0008]-[0011] (generation of log files which are analyzed by the analyzing unit of the troubleshooting device, which corresponds to the log post-processor; analysis of the contents of a log file inherently requires opening the file)); and 
displaying the test program log in a window within a graphical user interface, wherein a relevant section of the test program log associated with the failure is displayed in the window (Khurana: ¶ [0024]-[0025] (The graphical user interface of the troubleshooting device includes a display unit adapted to display a sequence of messages within the received log files, a data structure of each message within the flow of messages and/or the message content of each message within the flow of messages.  The display unit can be further adapted to display the associated test failure data for the identified testing faults that are generated.)); and 
generation of log files which are analyzed by the analyzing unit of the troubleshooting device, which corresponds to the log post-processor; analysis of the contents of a log file inherently requires opening the file)).

Further regarding claim 1, Khurana does not explicitly disclose, but Burghard teaches:
identifying a failing device under test (DUT) (Burghard: Col. 4, Lines 13-22; Col. 5, Lines 15-18); 
analyze the snap log in real-time (Burghard: Col. 10, Lines 10-31); and 
wherein analyzing the snap log comprises performing rule-checking on data in the snap log using one or more predetermined rules (Burghard: Col. 10, Line 51 to Col. 11, Line 7).

Burghard teaches highlighting values in diagnostic trace entries stored in a file which are identified as being suspicious (Burghard: Col. 4, Lines 13-22; Col. 5, Lines 15-18).  Burghard further teaches that trace value correlation is performed in “real time” or “near real time” (Burghard: Col. 10, Lines 10-31), and that actual data values are compared to a determined correct set of possible data values in order to determine an erroneous data value (Burghard: Col. 10, Line 51 to Col. 11, Line 7).  The determined correct set of data values and comparison to actual data values to determine if an error is present corresponds to the rules-checking in the claim.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize identification/highlighting methods such as those taught by Burghard with the testing and failure analysis taught by Khurana.  Khurana teaches generating test failure data including information about the identified testing faults, information about failure correction of the identified testing faults and/or configuration parameters used to 
Further regarding claim 1, Khurana in view of Burghard does not explicitly disclose, but Nagappan teaches:
determining a time of failure by parsing through the test program log to locate an identifier and timestamp associated with the failure (Nagappan: p. 409, Section 1. Introduction, ¶ 1; p. 410, Section 2.2 Common Format, ¶ 1); 
wherein the snap log comprises further information pertaining to the failure of the DUT (Nagappan: p. 409, Section 1. Introduction, ¶ 1 and p. 410, Section 2.2 Common Format, ¶ 1 (logs commonly contain system state information and error information)); and 
using the time of failure from the test program log, analyze the snap log to determine a root cause of failure for the failing DUT (Nagappan: p. 409, Section 1. Introduction, ¶ 1 and p. 410, Section 2.2 Common Format, ¶ 1 (logs commonly contain timestamps, particularly relating to system state information and error information); p. 411, Section 2.3.4 Fault Diagnosis, ¶ 1 (“Fault diagnostics are probably the most common use of logs.  In fault diagnosis we know that a failure has occurred and we try to find the root cause and the fault (or physical defect) that caused the failure.”)).

Nagappan teaches that information in logs “typically consists of timestamps, descriptions of events or actions, system state information and/or error information. Each log record or entry may also contain user information, and application information.  Logs are most often collected for system monitoring, system debugging, identifying security and privacy violations and fault diagnostics purposes” (Nagappan: p. 409, Section 1. Introduction, ¶ 1).  Nagappan further teaches that a common format for data in a log file includes an explicit timestamp and a unique identifier (Nagappan: p. 410, Section 2.2 Common Format, ¶ 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the log file format taught by Nagappan, and to utilize log file information for failure diagnostics as taught by Nagappan, with the testing and failure analysis taught by Khurana in view of Burghard.  As stated by Nagappan, “[t]he information used by most analysis techniques is a subset of this information.  Each operates on a slightly differing format.  New tools and techniques could either directly use the data in this format or write a small parser to convert the data from this format to the format in which they would want the information” (Nagappan: p. 410, Section 2.2 Common Format, ¶ 1). 

Further regarding claim 1, Khurana in view of Burghard and Nagappan does not explicitly disclose, but Flynn teaches:
wherein the snap log also contains information regarding a logical to physical mapping for the DUT (Flynn: ¶ [0284]); and
obtaining a logical to physical mapping for the DUT from the snap log (Flynn: ¶ [0284]).

Flynn teaches storing a logical-to-physical map for storage elements in a log file (Flynn: ¶ [0284]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize logical-to-physical mapping such as that taught by Flynn with the testing and failure analysis taught by Khurana in view of Burghard and Nagappan.  Khurana teaches generating test failure data including information about the identified testing 

Further regarding claim 1, Khurana in view of Burghard, Nagappan, and Flynn does not explicitly disclose, but Fontaine teaches:
generating a batch file for the failing DUT, wherein the batch file is operable to be executed to display one or more log files within a graphical user interface with information pertinent to the failing DUT (Fontaine: Figure 8; Col. 8, Line 56 to Col. 9, Line 35; Col. 22, Line 64 to Col. 23, Line 19).

Fontaine teaches a method for displaying information from multiple text files using batch file processing (Fontaine: Figure 8; Col. 8, Line 56 to Col. 9, Line 35; Col. 22, Line 64 to Col. 23, Line 19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize batch file processing such as that taught by Fontaine in order to display information from multiple log files generated and used by the testing and failure analysis taught by Khurana in view of Burghard, Nagappan, and Flynn.  One of ordinary skill in the art would be motivated to do so in order to have a simpler interface in which to perform analysis of the log files and to avoid manual data importation and processing tasks (Fontaine: Col. 9, Lines 36-44).

Claim 3
Regarding claim 3, Khurana in view of Burghard, Nagappan, Flynn, and Fontaine discloses:
The method of claim 1, further comprising: displaying the snap log in a window within the graphical user interface, wherein a relevant section of the snap log associated with the time of failure is displayed in the window (Khurana: ¶ [0024]-[0025] (The graphical user interface of the troubleshooting device includes a display unit adapted to display a sequence of messages within the received log files, a data structure of each message within the flow of messages and/or the message content of each message within the flow of messages.  The display unit can be further adapted to display the associated test failure data for the identified testing faults that are generated.)). 

Claims 8 and 10
Claims 8 and 10 describe limitations for a computer program product which are similar to the limitations for the method in claims 1 and 3, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claim 15
Regarding claim 15, Khurana discloses:
A system for performing a method for diagnosing a root cause of failure using automated test equipment (ATE), the system comprising: 
test case scenarios stored in a local memory of test and measurement device)); 
a communicative interface operable to connect to one or more devices under test (DUTs) (Khurana: Figure 1; ¶ [0006]; ¶ [0028] (test and measurement device connected to DUT by at least one DUT interface)); 
a processor coupled to the memory and the communicative interface (Khurana: Figures 1 and 2; ¶ [0028] (analyzing unit comprises at least one processor)), the processor being configured to operate in accordance with the log post-processor script to: 
execute the test program (Khurana: ¶ [0029] (test and measurement device runs predefined test scenarios)); 
open a test program log associated with the failing DUT in response to executing the log post-processor script (Khurana: ¶ [0008]-[0011] (generation of log files which are analyzed by the analyzing unit of the troubleshooting device, which corresponds to the log post-processor; analysis of the contents of a log file inherently requires opening the file)); and 
display the test program log in a window within a graphical user interface, wherein a relevant section of the test program log associated with the failure is displayed in the window (Khurana: ¶ [0024]-[0025] (The graphical user interface of the troubleshooting device includes a display unit adapted to display a sequence of messages within the received log files, a data structure of each message within the flow of messages and/or the message content of each message within the flow of messages.  The display unit can be further adapted to display the associated test failure data for the identified testing faults that are generated.)); and 
generation of log files which are analyzed by the analyzing unit of the troubleshooting device, which corresponds to the log post-processor; analysis of the contents of a log file inherently requires opening the file)).

Further regarding claim 15, Khurana does not explicitly disclose, but Burghard teaches:
identify a failing device under test (DUT), wherein the failing DUT produces an error condition in response to executing the test program (Burghard: Col. 4, Lines 13-22; Col. 5, Lines 15-18); 
analyze the snap log in real-time (Burghard: Col. 10, Lines 10-31); and 
wherein analyzing the snap log comprises performing rule-checking on data in the snap log using one or more predetermined rules (Burghard: Col. 10, Line 51 to Col. 11, Line 7).

Burghard teaches highlighting values in diagnostic trace entries stored in a file which are identified as being suspicious (Burghard: Col. 4, Lines 13-22; Col. 5, Lines 15-18).  Burghard further teaches that trace value correlation is performed in “real time” or “near real time” (Burghard: Col. 10, Lines 10-31), and that actual data values are compared to a determined correct set of possible data values in order to determine an erroneous data value (Burghard: Col. 10, Line 51 to Col. 11, Line 7).  The determined correct set of data values and comparison to actual data values to determine if an error is present corresponds to the rules-checking in the claim.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize identification/highlighting methods such as those taught by Burghard with the testing and failure analysis taught by Khurana.  Khurana teaches generating 
Further regarding claim 15, Khurana in view of Burghard does not explicitly disclose, but Nagappan teaches:
determine a time of failure by parsing through the test program log to find an identifier and timestamp associated with the failure (Nagappan: p. 409, Section 1. Introduction, ¶ 1; p. 410, Section 2.2 Common Format, ¶ 1);
wherein the snap log comprises further information pertaining to the failure of the DUT (Nagappan: p. 409, Section 1. Introduction, ¶ 1 and p. 410, Section 2.2 Common Format, ¶ 1 (logs commonly contain system state information and error information)); and 
use the time of failure from the test program log, analyze the snap log to determine a root cause of failure for the failing DUT (Nagappan: p. 409, Section 1. Introduction, ¶ 1 and p. 410, Section 2.2 Common Format, ¶ 1 (logs commonly contain timestamps, particularly relating to system state information and error information); p. 411, Section 2.3.4 Fault Diagnosis, ¶ 1 (“Fault diagnostics are probably the most common use of logs.  In fault diagnosis we know that a failure has occurred and we try to find the root cause and the fault (or physical defect) that caused the failure.”)).

Nagappan teaches that information in logs “typically consists of timestamps, descriptions of events or actions, system state information and/or error information. Each log record or entry may also contain user information, and application information.  Logs are most often collected for system monitoring, system debugging, identifying security and privacy violations and fault diagnostics purposes” (Nagappan: p. 409, Section 1. Introduction, ¶ 1).  Nagappan further teaches that a common format for data in a log file includes an explicit timestamp and a unique identifier (Nagappan: p. 410, Section 2.2 Common Format, ¶ 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the log file format taught by Nagappan, and to utilize log file information for failure diagnostics as taught by Nagappan, with the testing and failure analysis taught by Khurana in view of Burghard.  As stated by Nagappan, “[t]he information used by most analysis techniques is a subset of this information.  Each operates on a slightly differing format.  New tools and techniques could either directly use the data in this format or write a small parser to convert the data from this format to the format in which they would want the information” (Nagappan: p. 410, Section 2.2 Common Format, ¶ 1).
Further regarding claim 15, Khurana in view of Burghard and Nagappan does not explicitly disclose, but Flynn teaches:
wherein the snap log also contains information regarding a logical to physical mapping for the DUT (Flynn: ¶ [0284]); and
obtaining a logical to physical mapping for the DUT from the snap log (Flynn: ¶ [0284]).

Flynn teaches storing a logical-to-physical map for storage elements in a log file (Flynn: ¶ [0284]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize logical-to-physical mapping such as that taught by Flynn with the testing and failure analysis taught by Khurana in view of Burghard and Nagappan.  
Further regarding claim 15, Khurana in view of Burghard, Nagappan, and Flynn does not explicitly disclose, but Fontaine teaches:
generating a batch file for the failing DUT, wherein the batch file is operable to be executed to display one or more log files within a graphical user interface with information pertinent to the failing DUT (Fontaine: Figure 8; Col. 8, Line 56 to Col. 9, Line 35; Col. 22, Line 64 to Col. 23, Line 19).

Fontaine teaches a method for displaying information from multiple text files using batch file processing (Fontaine: Figure 8; Col. 8, Line 56 to Col. 9, Line 35; Col. 22, Line 64 to Col. 23, Line 19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize batch file processing such as that taught by Fontaine in order to display information from multiple log files generated and used by the testing and failure analysis taught by Khurana in view of Burghard, Nagappan, and Flynn.  One of ordinary skill in the art would be motivated to do so in order to have a simpler interface in which to perform analysis of the log files and to avoid manual data importation and processing tasks (Fontaine: Col. 9, Lines 36-44).

Claim 17
Claim 17 describes limitations for a system which are similar to the limitations for the methods in claim 3, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claims 4-7, 11-14, and 18-20
Claims 4-7, 11-14, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Khurana et al. (European Patent Application No. EP3518441A1) in view of Burghard et al. (U.S. Patent No. 9,164,821) in further view of Nagappan (“Analysis of execution log files”, 2010, pp. 409-412), Flynn et al. (U.S. Patent Publication No. 2009/0287956), Fontaine (U.S. Patent No. 7,571,151), and Han (U.S. Patent Publication No. 2015/0095712).

Claim 4
Regarding claim 4, Khurana in view of Burghard, Nagappan, Flynn, and Fontaine does not explicitly disclose, but Han teaches:
The method of claim 1, wherein the DUT executes the PCIe protocol (Han: ¶ [0010]).

Han teaches a driver mechanism for managing a solid state drive (SSD) test device based on PCI-Express (PCIe) (Han: ¶ [0010]).  Han further teaches monitoring PCIe transaction layer packets (TLP) and accessing a packet log in case of a test failure (Han: ¶ [0013]; ¶ [0046]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a DUT to implement the PCIe protocol as taught by Han in conjunction with the 

Claim 5
Regarding claim 5, Khurana in view of Burghard, Nagappan, Flynn, and Fontaine discloses:
The method of claim 3, further comprising: 
opening a TLP log associated with the failing DUT and the time of failure (Khurana: ¶ [0008]-[0011] (generation of log files which are analyzed by the analyzing unit of the troubleshooting device, which corresponds to the log post-processor; analysis of the contents of a log file inherently requires opening the file)); and 
using the TLP capture time, analyzing the TLP log to determine a root cause of failure for the failing DUT (Nagappan: p. 409, Section 1. Introduction, ¶ 1 and p. 410, Section 2.2 Common Format, ¶ 1 (logs commonly contain timestamps, particularly relating to system state information and error information); p. 411, Section 2.3.4 Fault Diagnosis, ¶ 1 (“Fault diagnostics are probably the most common use of logs.  In fault diagnosis we know that a failure has occurred and we try to find the root cause and the fault (or physical defect) that caused the failure.”)). 

Khurana teaches opening log files, but does not explicitly teach use of a TLP log and determining a TLP capture time as described in the claim.
Further regarding claim 5, Khurana in view of Burghard, Nagappan, Flynn, and Fontaine does not explicitly disclose, but Han teaches:

opening a TLP log associated with the failing DUT and the time of failure (Han: ¶ [0013]; ¶ [0046]).

Han teaches a driver mechanism for managing a solid state drive (SSD) test device based on PCI-Express (PCIe) (Han: ¶ [0010]).  Han further teaches monitoring PCIe transaction layer packets (TLP) and accessing a packet log in case of a test failure (Han: ¶ [0013]; ¶ [0046]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a DUT to utilize a TLP log file as taught by Han in conjunction with the testing and failure analysis taught by Khurana in view of Burghard, Nagappan, Flynn, and Fontaine.  PCIe is commonly used in the industry and a DUT being analyzed by Khurana in view of Burghard, Nagappan, Flynn, and Fontaine would likely be using PCIe or a similar protocol.  Since the PCIe protocol utilizes a transaction layer, information from a TLP log generated during testing would be useful during analysis to determine the cause for a test failure.

Claim 6
Regarding claim 6, Khurana in view of Burghard, Nagappan, Flynn, and Fontaine discloses:
The method of claim 3, further comprising: 
opening a TLP log associated with the failing DUT and the time of failure (Khurana: ¶ [0008]-[0011] (generation of log files which are analyzed by the analyzing unit of the troubleshooting device, which corresponds to the log post-processor; analysis of the contents of a log file inherently requires opening the file)); and 
using the TLP capture time, analyzing the TLP log to further determine a root cause of failure for the failing DUT (Nagappan: p. 409, Section 1. Introduction, ¶ 1 and p. 410, Section 2.2 Common Format, ¶ 1 (logs commonly contain timestamps, particularly relating to system state information and error information); p. 411, Section 2.3.4 Fault Diagnosis, ¶ 1 (“Fault diagnostics are probably the most common use of logs.  In fault diagnosis we know that a failure has occurred and we try to find the root cause and the fault (or physical defect) that caused the failure.”)). 

Khurana teaches opening log files, but does not explicitly teach use of a TLP log and determining a TLP capture time as described in the claim.
Further regarding claim 6, Khurana in view of Burghard, Nagappan, Flynn, and Fontaine does not explicitly disclose, but Han teaches:
determining a transaction layer packet (TLP) capture time from the test program log (Han: ¶ [0013]; ¶ [0046]); 
opening a TLP log associated with the failing DUT and the time of failure (Han: ¶ [0013]; ¶ [0046]).

Han teaches a driver mechanism for managing a solid state drive (SSD) test device based on PCI-Express (PCIe) (Han: ¶ [0010]).  Han further teaches monitoring PCIe transaction layer packets (TLP) and accessing a packet log in case of a test failure (Han: ¶ [0013]; ¶ [0046]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Claim 7
Regarding claim 7, Khurana in view of Burghard, Nagappan, Flynn, Fontaine, and Han discloses:
The method of claim 5, further comprising: adding information pertaining to the root cause of failure to a knowledge database (Nagappan: p. 411, Section 2.3.4 Fault Diagnosis, ¶ 1 (Use of a database to store sequences of events for known problems)). 

Claims 11-14
Claims 11-14 describe limitations for a computer program product which are similar to the limitations for the methods in claims 4-7, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claims 18-20
Claims 18-20 describe limitations for a system which are similar to the limitations for the methods in claims 4-5 and 7, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

(2) Response to Argument

Response to Arguments – Rejections under 35 U.S.C. § 103
The current status of the claims is as follows:
Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Khurana et al. (European Patent Application No. EP3518441A1) in view of Burghard et al. (U.S. Patent No. 9,164,821) in further view of Nagappan (“Analysis of execution log files”, 2010, pp. 409-412), Flynn et al. (U.S. Patent Publication No. 2009/0287956), and Fontaine (U.S. Patent No. 7,571,151).
Claims 4-7, 11-14, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Khurana et al. (European Patent Application No. EP3518441A1) in view of Burghard et al. (U.S. Patent No. 9,164,821) in further view of Nagappan (“Analysis of execution log files”, 2010, pp. 409-412), Flynn et al. (U.S. Patent Publication No. 2009/0287956), Fontaine (U.S. Patent No. 7,571,151), and Han (U.S. Patent Publication No. 2015/0095712).

Applicant states that the cited references do not teach the limitations in independent claims 1, 8, and 15, as well as the dependent claims.  Applicant presents the following pertinent arguments:

Argument #1:  Applicant presents the argument (see Appeal Brief: p. 10, Argument 1) that “[t]he rejection relies on impermissible hindsight to selectively cull a collection of unrelated components from the multiple pieces of cited art to piece together a jigsaw puzzle allegedly corresponding to the instant Claims.” 

Examiner Response Regarding Argument #1:
	The Examiner respectfully disagrees.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Argument #2:  Applicant presents the argument (see Appeal Brief: pp. 15-17, Argument 2) that “[t]he primary reference fails to teach or suggest all of the claimed limitations alleged by the Rejection.”  In particular, Applicant argues that “[a]s the primary reference does not "identify() a failing device under test (DUT)," the primary reference cannot teach or suggest the claimed limitations of "opening a test program log associated with the failing DUT."”

Argument #3:  Applicant presents the argument (see Appeal Brief: pp. 18-19, Argument 3) that “[t]he proposed modification of Khurana must change its Principle of Operation” because it does not teach the claimed limitation of “identifying a failing device under test (DUT)” as recited by Claim 1.


Examiner Response Regarding Arguments #2 and #3:
	The Examiner respectfully disagrees.  The primary reference, Khurana, teaches use of an analyzing unit comprising at least one processor adapted to analyze received log files which are generated to identify test failure information (Khurana: ¶ [0008]-[0011]).  The analyzing unit corresponds to the post-processor in the claims and performs the same function as the log post-processor in the claims.  Khurana further teaches generating test failure data including information about the identified testing faults, information about failure correction of the identified testing faults and/or configuration parameters used to reconfigure the applied test case scenarios (Khurana: ¶ [0011]) and displaying log data in a graphical user interface (GUI) (Khurana: ¶ [0024]-[0025]).  Khurana was not used to teach the limitation of identifying a failing device under test (DUT) because log files are generated for each test case scenario and Khurana does not explicitly identify a failing/failed device prior to analyzing the log files.  Instead, the rejection cites Burghard, which teaches highlighting values in diagnostic trace entries stored in a file which are identified as being suspicious (Burghard: Col. 4, Lines 13-22; Col. 5, Lines 15-18).  
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  When viewed in combination, it is maintained that Khurana and Burghard teach identification of a failing device by highlighting suspicious (i.e. failure) data in the log file.

Argument #4:  Applicant presents the argument (see Appeal Brief: pp. 20-22, Argument 4) that “[t]he primary reference fails to teach or suggest all of the claimed limitations alleged by the Rejection.”  In particular, Applicant argues that “[t]he claimed limitations of "displaying the test program log in a window within a graphical user interface, wherein a relevant section of the test program log associated with the failure is displayed in the window" require an identification of the failing DUT, in order to associate a test program log with the failing DUT, and to open such a log. Absent a teaching of "identifying," there is no teaching or suggestion of what is allegedly opened.”

Argument #5:  Applicant presents the argument (see Appeal Brief: pp. 23-24, Argument 5) that “[t]he proposed modification of Khurana must change its Principle of Operation” because it does not teach the claimed limitation of “displaying the test program log in a window within a graphical user interface, wherein a relevant section of the test program log associated with the failure is displayed in the window” as recited by Claim 1.

Examiner Response Regarding Arguments #4 and #5:
	The Examiner respectfully disagrees.  Khurana teaches displaying log data, including associated test failure data, in a graphical user interface (GUI) (Khurana: ¶ [0024]-[0025]).  As explained above in the response to arguments #2 and #3, Khurana was not used to teach the limitation of identifying a failing device under test (DUT) because log files are generated for each test case scenario and Khurana does not explicitly identify a failing/failed device prior to analyzing the log file.  Instead, the rejection cites Burghard, which teaches highlighting values in 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  When viewed in combination, it is maintained that Khurana and Burghard teach identification of a failing device by highlighting suspicious (i.e. failure) data in the log file and displaying sections of a log file which are pertinent to a failure.

Argument #6:  Applicant presents the argument (see Appeal Brief: pp. 25-27, Argument 6) that “[t]he primary reference fails to teach or suggest all of the claimed limitations alleged by the Rejection.”  In particular, Applicant argues that “[a]s the primary reference does not teach or suggest the recited characteristics of a "snap log," the primary reference cannot teach or suggest the claimed limitations of "opening a snap log," as recited by Claim 1.”

Argument #7:  Applicant presents the argument (see Appeal Brief: p. 28, Argument 7) that “[t]he proposed modification of Khurana must change its Principle of Operation.”  Specifically, Applicant argues that “unmodified Khurana operates based on not "opening a snap log," as conceded by the rejection. The proposed modification(s) would change Khurana's operation to be based on "opening a snap log."”

Argument #8:  Applicant presents the argument (see Appeal Brief: pp. 29-32, Argument 8) that “[t]he Rejection Improperly Relies On The Same Teaching To Reject Separately Claimed Elements.”  Specifically, Applicant argues that the same teaching by Khurana is used to teach the opening of a “snap log” and the opening of a “test program log” in the claims, when a “snap log” and a “test program log” are different entities.

Examiner Response Regarding Arguments #6, #7, and #8:
	The Examiner respectfully disagrees.  Khurana teaches generation of multiple log files (Khurana: ¶ [0008]-[0011]) and displaying log data, including associated test failure data, from multiple received log files in a graphical user interface (GUI) (Khurana: ¶ [0024]-[0025]).  Since both a “snap log” and a “test program log” are types of log files, it would be understood by one of ordinary skill in the art that Khurana teaches displaying sections of log files, such a snap file or other type of log file, which are pertinent to a failure.  Therefore, since Khurana displays information from multiple log files, it is maintained that the teachings of Khurana would be applicable to opening and displaying both a “snap log” and a “test program log.”

Argument #9:  Applicant presents the argument (see Appeal Brief: pp. 33-35, Argument 9) that “Khurana is Non-Analogous to the Claimed Invention.”  Specifically, Applicant argues that Khurana is directed to debugging test procedures for test configuration of standards compliance testing of mobile phones, whereas embodiments in accordance with the present claimed invention are directed to testing a “device under test.”

Argument #10:  Applicant presents the argument (see Appeal Brief: pp. 36-38, Argument 10) that “Burghard is Non-Analogous to the Claimed Invention.”  Specifically, Applicant argues that “[o]ne of ordinary skill in the art recognizes fundamental differences between testing a "device under test," as disclosed and recited, and debugging "software" as taught by the secondary reference Burghard. Burghard is not from the same field of endeavor as the claimed invention, and Burghard is not reasonably pertinent to the problem faced by the inventor. Further, one of ordinary skill in the art would not have looked to Burghard's teachings of debugging software to commend Burghard to an inventor's attention in considering actual testing of a physical device.”

Argument #11:  Applicant presents the argument (see Appeal Brief: pp. 39-41, Argument 11) that “Nagappan is Non-Analogous to the Claimed Invention.”  Specifically, Applicant argues that “[o]ne of ordinary skill in the art recognizes fundamental differences between testing a "device under test," as disclosed and recited, and debugging "software" in an operational environment, as taught by the tertiary reference Nagappan.  Nagappan is not from the same field of endeavor as the claimed invention, and Nagappan is not reasonably pertinent to the problem faced by the inventor. Further, one of ordinary skill in the art would not have looked to Nagappan's teachings of debugging software to commend Nagappan to an inventor's attention in considering actual testing of a physical device.”

Examiner Response Regarding Arguments #9, #10, and #11:
The Examiner respectfully disagrees.  In response to applicant's arguments that Khurana, Burghard, and Nagappan are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, while the teachings of Khurana, Burghard, and Nagappan pertain to analysis of log files involving software failures, it is maintained that these references are applicable to the claimed invention because the claimed invention does not explicitly state that only hardware failures are being identified in a failing device under test (DUT).  One of ordinary skill in the art would understand that failure of a software application in a DUT (which can reasonably be considered as a failure of the DUT) can result in a failed test just as much as a failure of a hardware component.  Further, since the claimed invention is directed at analyzing log files, one of ordinary skill in the art would look for teachings which pertain to methods for analyzing log files.  Therefore, it is maintained that the teachings of Khurana, Burghard, and Nagappan are reasonably pertinent to the particular problem with which the applicant was concerned.

Argument #12:  Applicant presents the argument (see Appeal Brief: pp. 42-46, Argument 12) that “[t]he cited art fails to teach or suggest all claimed limitations.”  Specifically, Applicant argues that “[w]ith respect to Claim 1, Khurana in view of Burghard and further in view of Nagappan and still further in view of Flynn and yet further still in view of Fontaine fails to teach of suggest the claimed limitations of "opening a test program log associated with the failing DUT in response to executing a script associated with a log post-processor" as recited by Claim 1.”  Applicant further argues that “[n]either the taught "test case scenario" nor the taught troubleshooting device" are a device under test, as the term is used in the present application.  Rather, the taught "troubleshooting device" is "adapted to analyze the received log files to identify testing faults in the test setup (Abstract, emphasis added).”

Examiner Response Regarding Argument #12:
The Examiner respectfully disagrees and notes that neither a specific type of device being tested nor specific types of identified failures are specified in the claims.  Further, the claims, as currently written, are directed to the analysis and display of log files, not the actual testing of a particular device.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As such, it is maintained that the cited prior art references are applicable to the claims as detailed in the rejection of the claims.
During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011).  In the instant case, regarding whether Khurana teaches “executing a script” that is associated with a “log post-processor,” Khurana teaches use of an analyzing unit comprising at least one processor adapted to analyze received log files which are generated to identify test failure information (Khurana: ¶ [0008]-[0011]).  The analyzing unit corresponds to the post-processor in the claims and performs the same function as the log post-processor in the claims.  The plain meaning of the term “processor” (or “post-processor”) would be understood by one of ordinary skill in the art as referring to hardware, software, or a combination of hardware and software which performs 
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
Khurana teaches displaying log data, including associated test failure data, in a graphical user interface (GUI) (Khurana: ¶ [0024]-[0025]).  As explained above in the response to arguments #2 and #3, Khurana was not used to teach the limitation of identifying a failing device under test (DUT) because log files are generated for each test case scenario and Khurana does not explicitly identify a failing/failed device prior to analyzing the log files.  Instead, the rejection cites Burghard, which teaches highlighting values in diagnostic trace entries stored in a file which are identified as being suspicious (Burghard: Col. 4, Lines 13-22; Col. 5, Lines 15-18).  Khurana further teaches generation and analysis of logs associated with test failures, but does not explicitly teach the format of the logs.  Nagappan teaches that logs commonly contain timestamps, particularly relating to system state information and error information, and are used for fault diagnostics.  The combination of Khurana and Nagappan would reasonably suggest to one of ordinary skill in the art that the logs analyzed by Khurana would likely contain 

Argument #13:  Applicant presents the argument (see Appeal Brief: pp. 47-49, Argument 13) that “[t]here is no motivation to combine Khurana in view of Burghard.”  Specifically, Applicant argues that “Khurana does not teach or suggest testing a device, as recited. Rather,
Khurana teaches a trouble shooting device… In contrast, Burghard is directed to "performing a diagnostic analysis on executing software.” 

Examiner Response Regarding Argument #13:
The Examiner respectfully disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the claims are directed to and describe the analysis and display of log files which contain results of testing, not the actual testing methodology.  While log files for hardware testing and logs for software testing may differ in their specific content and text formatting, it would be obvious to one of ordinary skill in the art that the reading, handling, and displaying of 
Khurana teaches generating test failure data including information about the identified testing faults, information about failure correction of the identified testing faults and/or configuration parameters used to reconfigure the applied test case scenarios (Khurana: ¶ [0011]).  Burghard teaches highlighting values in diagnostic trace entries stored in a file which are identified as being suspicious (Burghard: Col. 4, Lines 13-22; Col. 5, Lines 15-18).  Burghard further teaches that trace value correlation is performed in “real time” or “near real time” (Burghard: Col. 10, Lines 10-31), and that actual data values are compared to a determined correct set of possible data values in order to determine an erroneous data value (Burghard: Col. 10, Line 51 to Col. 11, Line 7).  The determined correct set of data values and comparison to actual data values to determine if an error is present corresponds to the rules-checking in the claims.  When considered in combination with the testing and failure analysis taught by Khurana, utilizing an identification method such as that taught by Burghard would aid in analyzing generated diagnostic information for any failure to identify the cause of the failure (Burghard: Col. 1, Lines 19-28).
Further, as explained in the response to arguments #9-11 above, while the teachings of Khurana, Burghard, and Nagappan pertain to analysis of log files involving software failures, it is maintained that these references are applicable to the claimed invention because the claimed invention does not explicitly state that only hardware failures are being identified in a failing device under test (DUT).  One of ordinary skill in the art would understand that failure of a software application in a DUT (which can reasonably be considered as a failure of the DUT) can result in a failed test just as much as a failure of a hardware component.  Further, since the 

Argument #14:  Applicant presents the argument (see Appeal Brief: pp. 50-52, Argument 14) that “[m]odification in view of Burghard Fails to Correct the Deficiencies of the Primary Reference Khurana.”  Specifically, Applicant argues that “Burghard presupposes functioning devices, and does not teach or suggest the claimed limitations of "identifying a failing device under test (DUT)" as recited by Claim 1.”  Applicant further argues that “[t]he trace data, apparently relied upon by the rejection, is unrelated to a device under test. Rather, it is generated, indirectly, by software under test.  Moreover, Burghard does not utilize "automated test equipment."  Rather, Burghard tests its software on a computer system designed to run such software.”

Argument #15:  Applicant presents the argument (see Appeal Brief: pp. 53-54, Argument 15) that “[m]odification in view of Burghard Fails to Correct the Deficiencies of the Primary Reference Khurana.”  Specifically, Applicant argues that “Burghard teaches "trace value correlation with data field declarations described herein may be performed in real time." However, neither the taught "trace value" nor the "data field declarations" teach or suggest the recited "snap log." For example, "a snap log (may be used) to determine the logical to physical mapping of the DUT (also known as a device map)" [present application 0034]. As best understood, Burghard only logs changes made in memory, for example, "each time a change is made in the memory, the change can be logged as pending delta core data" (Burghard col. 5, line 60 et seq.) The taught "changes made in memory" fails to teach or suggest a "snap log," as recited.”  

Argument #16:  Applicant presents the argument (see Appeal Brief: pp. 55-56, Argument 16) that “[m]odification in view of Burghard Fails to Correct the Deficiencies of the Primary Reference Khurana.”  Specifically, Applicant argues that “Burghard presupposes functioning devices, and does not teach or suggest the claimed limitations of "identifying a failing device under test (DUT)" as recited by Claim 1.”  Applicant further argues that “[t]he trace data, apparently relied upon by the rejection, is unrelated to a device under test. Rather, it is generated, indirectly, by software under test.  Moreover, Burghard does not utilize "automated test equipment."  Rather, Burghard tests its software on a computer system designed to run such software.”

Examiner Response Regarding Arguments #14, #15, and #16:
The Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

As explained in response to other similar arguments presented by the Applicant, Khurana teaches generating test failure data including information about the identified testing faults, information about failure correction of the identified testing faults and/or configuration parameters used to reconfigure the applied test case scenarios (Khurana: ¶ [0011]).  Burghard teaches highlighting values in diagnostic trace entries stored in a file which are identified as being suspicious (Burghard: Col. 4, Lines 13-22; Col. 5, Lines 15-18).  Burghard further teaches that trace value correlation is performed in “real time” or “near real time” (Burghard: Col. 10, 
Regarding the use of “automated test equipment” (in argument #16), the Examiner notes that “automated test equipment” is only cited in the preambles of the independent claims.  MPEP 2111.02 states “[t]he determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case; there is no litmus test defining when a preamble limits the scope of a claim. Catalina Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (Fed. Cir. 2002).”  MPEP 2111.02(II) further cites Catalina Mktg. Int’l, 289 F.3d at 808-09, 62 USPQ2d at 1785 “("[C]lear reliance on the preamble during prosecution to distinguish the claimed invention from the prior art transforms the preamble into a claim limitation because such reliance indicates use of the preamble to define, in part, the claimed invention.…Without such reliance, however, a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant.").”  In the instant case, the citation of “automated test equipment” in the preamble, absent any additional details 

Argument #17:  Applicant presents the argument (see Appeal Brief: pp. 57-58, Argument 17) that “[m]odification in view of Nagappan Fails to Correct the Deficiencies of Khurana in view of Burghard.”  Specifically, Applicant argues that “Nagappan presupposes functioning devices, and does not teach or suggest the claimed limitations of "determining a time of failure (of a device under test) by parsing through the test program log to locate an identifier and timestamp associated with the failure" as recited by Claim 1.”

Argument #18:  Applicant presents the argument (see Appeal Brief: pp. 59-61, Argument 18) that “[m]odification in view of Nagappan Fails to Correct the Deficiencies of Khurana in view of Burghard.”  Specifically, Applicant argues that “Nagappan presupposes functioning devices, and does not teach or suggest the claimed limitations of "wherein the snap log comprises further information pertaining to the failure of the DUT" as recited by Claim 1.  There is no information regarding a failure of a device under test in Nagappan's logs.”  

Argument #19:  Applicant presents the argument (see Appeal Brief: pp. 62-64, Argument 19) that “[m]odification in view of Nagappan Fails to Correct the Deficiencies of Khurana in view of Burghard.”  Specifically, Applicant argues that “Nagappan presupposes functioning devices, and does not teach or suggest the claimed limitations of "using the time of failure from the test program log, analyze the snap log in real-time to determine a root cause of failure for the failing DUT" as recited by Claim 1. There is no information regarding a failure of a device under test in Nagappan's logs. Accordingly, Nagappan cannot and does not "determine a root cause of failure for the failing device under test," as recited by Claim 1.”

Argument #20:  Applicant presents the argument (see Appeal Brief: pp. 65-69, Argument 20) that “[m]odification in view of Nagappan Fails to Correct the Deficiencies of Khurana in view of Burghard.”  Specifically, Applicant argues that “[t]he rejection improperly attempts to map an isolated portion of the instant claimed limitations onto the entire claimed limitations. Even if, arguendo, Nagappan teaches "using the time of failure from the test program log, analyze the snap log to determine a root cause of failure for the failing DUT," as alleged by the rejection, Nagappan fails to teach or suggest "using the time of failure from the test program log, analyze the snap log in realtime to determine a root cause of failure for the failing DUT," as recited by
Claim 1. Accordingly, Nagappan fails to teach or suggest these instant claimed limitations.”  Applicant further argues that “Nagappan fails to teach or suggest the claimed limitations of "using the time of failure from the test program log, analyze the snap log to determine a root cause of failure for the failing DUT" as alleged by the rejection. Nagappan merely teaches that "we try to find the root cause." Nagappan fails to identify an automated process to "find" such a root cause. Further, Nagappan fails to teach or suggest the claimed limitations of "using the time of failure from the test program log, analyze the snap log in real-time to determine a root cause of failure for the failing DUT" as alleged by the rejection. Nagappan actually teaches away from a real-time determination, by teaching an after-the-fact manual search of a database.”

Examiner Response Regarding Arguments #17, #18, #19, and #20:
The Examiner respectfully disagrees.  Again, as explained in response to previous arguments presented by the Applicant, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, as explained in response to some of Applicant’s other arguments, the claims are directed to and describe the analysis and display of log files which contain results of testing, not the actual testing methodology.  While log files for hardware testing and logs for software testing may differ in their specific content and text formatting, it would be obvious to one of ordinary skill in the art that the reading, handling, and displaying of log files would be similar for both hardware and software testing logs when considered at a high level as described in the claims.  Furthermore, while the teachings of Khurana, Burghard, and Nagappan pertain to analysis of log files involving software failures, it is maintained that these references are applicable to the claimed invention because the claimed invention does not explicitly state that only hardware failures are being identified in a failing device under test (DUT).  One of ordinary skill in the art would understand that failure of a software application in a DUT (which can 
As explained in response to other similar arguments presented by the Applicant, Khurana teaches generating test failure data including information about the identified testing faults, information about failure correction of the identified testing faults and/or configuration parameters used to reconfigure the applied test case scenarios (Khurana: ¶ [0011]).  Burghard teaches highlighting values in diagnostic trace entries stored in a file which are identified as being suspicious (Burghard: Col. 4, Lines 13-22; Col. 5, Lines 15-18).  Burghard further teaches that trace value correlation is performed in “real time” or “near real time” (Burghard: Col. 10, Lines 10-31), and that actual data values are compared to a determined correct set of possible data values in order to determine an erroneous data value (Burghard: Col. 10, Line 51 to Col. 11, Line 7).  The determined correct set of data values and comparison to actual data values to determine if an error is present corresponds to the rules-checking in the claims.  When considered in combination with the testing and failure analysis taught by Khurana, utilizing an identification method such as that taught by Burghard would aid in analyzing generated diagnostic information for any failure to identify the cause of the failure (Burghard: Col. 1, Lines 19-28).  
Nagappan is used primarily to teach information that is normally contained in log files.  Nagappan teaches that information in logs “typically consists of timestamps, descriptions of events or actions, system state information and/or error information. Each log record or entry may also contain user information, and application information.  Logs are most often collected for system monitoring, system debugging, identifying security and privacy violations and fault diagnostics purposes” (Nagappan: p. 409, Section 1. Introduction, ¶ 1).  Nagappan further teaches that a common format for data in a log file includes an explicit timestamp and a unique identifier (Nagappan: p. 410, Section 2.2 Common Format, ¶ 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the log file format taught by Nagappan, and to utilize log file information for failure diagnostics as taught by Nagappan, with the testing and failure analysis taught by Khurana in view of Burghard.  As stated by Nagappan, “[t]he information used by most analysis techniques is a subset of this information.  Each operates on a slightly differing format.  New tools and techniques could either directly use the data in this format or write a small parser to convert the data from this format to the format in which they would want the information” (Nagappan: p. 410, Section 2.2 Common Format, ¶ 1). 
Regarding Applicant’s argument that Nagappan merely teaches a way to “try” to find a root cause and does not teach a real-time automated process to find the root cause, the Examiner notes that, as explained above, Burghard, not Nagappan, is used to teach these limitations in the claims.  Further, it is maintained that the information contained in a typical log file as taught by Nagappan is applicable to any log file, regardless as to whether the log file is being analyzed manually or via a computer.

Argument #21:  Applicant presents the argument (see Appeal Brief: pp. 70-74, Argument 21) that “[m]odification in view of Flynn Fails to Correct the Deficiencies of Khurana in view of Burghard and further in view of Nagappan.”  Specifically, Applicant argues that “Flynn fails to teach or suggest a "snap log," as recited. Flynn further fails to teach or suggest the claimed limitations of "wherein the snap log also contains information regarding a logical to physical mapping for the DUT," as recited by Claim 1. While the taught reconfiguration log module 1802 may include a logical to physical mapping, such logical to physical mapping is not for a device under test. Rather, it is for storage locations that have already been tested, a determined to be "unavailable."”  

Argument #22:  Applicant presents the argument (see Appeal Brief: pp. 75-77, Argument 22) that “[m]odification in view of Flynn Fails to Correct the Deficiencies of Khurana in view of Burghard and further in view of Nagappan.”  Specifically, Applicant argues that “In rejecting these claimed limitations, the rejection relies on Flynn [0284]. While this portion of Flynn may teach, "the reconfiguration log module 1802 identifies the regions in the log with a logical-to-physical map," the taught reconfiguration log module 1802 is not the recited "snap log."”  Applicant further argues that “[a]s recited, a "snap log" "comprises (inter alia) further information pertaining to the failure of the DUT." The taught reconfiguration log module 1802 does not comprise information pertaining to the failure of a DUT. It merely tracks "one or more unavailable storage regions." Obtaining a logical to physical mapping from the reconfiguration log module 1802, even if, allegedly, arguendo, taught by Flynn fails to teach or suggest the claimed limitations of "obtaining a logical to physical mapping for the DUT from the snap log," as recited by Claim 1. The reconfiguration log module 1802 is not equivalent to the recited "snap log."”

Examiner Response Regarding Arguments #21 and #22:
The Examiner respectfully disagrees.  Again, as explained in response to previous arguments presented by the Applicant, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, as explained in response to some of Applicant’s other arguments, the claims are directed to and describe the analysis and display of log files which contain results of testing, not the actual testing methodology.  While log files for hardware testing and logs for software testing may differ in their specific content and text formatting, it would be obvious to one of ordinary skill in the art that the reading, handling, and displaying of log files would be similar for both hardware and software testing logs when considered at a high level as described in the claims.  Furthermore, while the teachings of Khurana and Burghard pertain to analysis of log files involving software failures, it is maintained that these references are applicable to the claimed invention because the claimed invention does not explicitly state that only hardware failures are being identified in a failing device under test (DUT).  One of ordinary skill in the art would understand that failure of a software application in a DUT (which can reasonably be considered as a failure of the DUT) can result in a failed test just as much as a failure of a 
As explained in response to other similar arguments presented by the Applicant, Khurana teaches generating test failure data including information about the identified testing faults, information about failure correction of the identified testing faults and/or configuration parameters used to reconfigure the applied test case scenarios (Khurana: ¶ [0011]).  Burghard teaches highlighting values in diagnostic trace entries stored in a file which are identified as being suspicious (Burghard: Col. 4, Lines 13-22; Col. 5, Lines 15-18).  Burghard further teaches that trace value correlation is performed in “real time” or “near real time” (Burghard: Col. 10, Lines 10-31), and that actual data values are compared to a determined correct set of possible data values in order to determine an erroneous data value (Burghard: Col. 10, Line 51 to Col. 11, Line 7).  The determined correct set of data values and comparison to actual data values to determine if an error is present corresponds to the rules-checking in the claims.  When considered in combination with the testing and failure analysis taught by Khurana, utilizing an identification method such as that taught by Burghard would aid in analyzing generated diagnostic information for any failure to identify the cause of the failure (Burghard: Col. 1, Lines 19-28).
Flynn is used primarily to teach storing a logical-to-physical map for storage elements in a log file (Flynn: ¶ [0284]).  Flynn is analogous prior art which one of ordinary skill in the art would look for in order to document failures in a device under test containing storage elements (in which logical to physical mapping would be useful for analysis).  When viewed in 

Argument #23:  Applicant presents the argument (see Appeal Brief: pp. 78-80, Argument 23) that “[m]odification in view of Fontaine Fails to Correct the Deficiencies of Khurana in view of Burghard and further in view of Nagappan and still further in view of Flynn.”  Specifically, Applicant argues that “Fontaine fails to teach or suggest the claimed limitations of: generating a batch file for the failing DUT, wherein the batch file is operable to be executed to display one or more log files within a graphical user interface with information pertinent to the failing DUT as recited by Claim 1.”  Applicant further argues that “Fontaine displays "results obtained using batch parsing commands .... The multiple results were batchfile parsed and processed from three separate data files." (col 22, line 64 et seq.) Thus, Fontaine produces a batch file that displays "parsed and processed'' results, in opposition to the recited "one or more log files," as recited by Claim 1. While Fontaine may display something derived from log files, it does not display the log files themselves. It is the purpose of Fontaine to "automatically parsing data (in multiple text data files) directly into named variables within a single, user-configurable graphical user interface (GUI) or workspace" (Abstract).”

Examiner Response Regarding Argument #23:
The Examiner respectfully disagrees.  Again, as explained in response to previous arguments presented by the Applicant, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, as explained in response to some of Applicant’s other arguments, the claims are directed to and describe the analysis and display of log files which contain results of testing, not the actual testing methodology.  While log files for hardware testing and logs for software testing may differ in their specific content and text formatting, it would be obvious to one of ordinary skill in the art that the reading, handling, and displaying of log files would be similar for both hardware and software testing logs when considered at a high level as described in the claims.  One of ordinary skill in the art would understand that failure of a software application in a DUT (which can reasonably be considered as a failure of the DUT) can result in a failed test just as much as a failure of a hardware component.  Further, since the claimed invention is directed at analyzing log files, one of ordinary skill in the art would look for teachings which pertain to methods for analyzing log files.  
Fontaine is used primarily to teach a method for displaying information from multiple text files using batch file processing (Fontaine: Figure 8; Col. 8, Line 56 to Col. 9, Line 35; Col. 22, Line 64 to Col. 23, Line 19).  Fontaine is analogous prior art which one of ordinary skill in the art would look for in order to display multiple log files (which are usually text files).  
In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011).  In the instant case, the claims specify “wherein the batch file is operable to be executed to display one or more log files within a graphical user interface with information pertinent to the failing DUT,” which can be reasonably interpreted by one of ordinary skill in the art as displaying only information associated with the failure and not necessarily the entire log file.  As such, this information would need to be parsed from the log file, which likely contains other information not pertinent to the failing DUT.  Accordingly, it is maintained that Fontaine teaches the cited limitation.

Argument #24:  Applicant presents the argument (see Appeal Brief: p. 81, Argument 24) that “Claims 3-8, 10-15, and 17-20 overcome the rejections of record.”  Specifically, Applicant argues that dependent Claims 3-8, 10-14, and 17-20 overcome the rejections of record at least by virtue of their dependence from Claims 1, 8, and 15, respectively, and are patent eligible.

Examiner Response Regarding Argument #24:
The Examiner respectfully disagrees and maintains that the current rejections of the cited claims under 35 U.S.C. § 103 remain valid.

Conclusion Regarding Claim Rejections Under 35 U.S.C. § 103
Accordingly, the Examiner asserts that the combination of the cited references do teach the rejected claims and the rejection of the claims under 35 U.S.C. § 103 should be maintained.



Response to Arguments – Rejections Under 35 U.S.C. § 101
Applicant asserts that the claims are patent eligible under 35 U.S.C. § 101 and presents the following pertinent arguments (see Appeal Brief: Arguments #25-34):

Argument #25:  Applicant presents the argument (see Appeal Brief: pp. 82-83, Argument 25) that “Claim 1 is patent eligible under 35 U.S.C. § 101.”  Specifically, Applicant argues that “Claim 1 recites, inter alia, the claimed limitations of "a method for diagnosing a root cause of failure using automated test equipment (ATE)"” and “[t]he recited Automated Test Equipment is not a "generic computer component." For example, the assignee of the present application generated over $2 billion in sales of automated test equipment in fiscal 2020” and that “[t]he human mind cannot perform the myriad operations of automated test equipment.”  Applicant further argues that “[i]n general, such "identifying" comprises sending complex electronic signals to a device under test. The human mind cannot generate and/or send such complex electronic signals. In addition, such "identifying'' comprises receiving electronic signals from a device under test, responsive to the electronic signals previously sent to the device under test. The human mind cannot receive or interpret such electronic signals. Further, such "identifying'' comprises comparing the actual received electronic signals to an expected result. For example, if the received electronic signals do not correspond to the expected result, the device under test may have failed. The human mind cannot perform such a comparison of received electronic signals to an expected result.”

Argument #26:  Applicant presents the argument (see Appeal Brief: pp. 83-86, Argument 26) that “Claim 1 is patent eligible under 35 U.S.C. § 101.”  Specifically, Applicant argues that Claim 1 recites, inter alia, the claimed limitations of "identifying a failing device under test (DUT)"” and “[t]he recited Automated Test Equipment is not a "generic computer component." For example, the assignee of the present application generated over $2 billion in sales of automated test equipment in fiscal 2020” and that “[t]he human mind cannot perform the myriad operations of automated test equipment.”  Applicant further argues that “[i]n general, such "identifying" comprises sending complex electronic signals to a device under test. The human mind cannot generate and/or send such complex electronic signals. In addition, such "identifying'' comprises receiving electronic signals from a device under test, responsive to the electronic signals previously sent to the device under test. The human mind cannot receive or interpret such electronic signals. Further, such "identifying'' comprises comparing the actual received electronic signals to an expected result. For example, if the received electronic signals do not correspond to the expected result, the device under test may have failed. The human mind cannot perform such a comparison of received electronic signals to an expected result.”

Argument #27:  Applicant presents the argument (see Appeal Brief: pp. 87-89, Argument 27) that “Claim 1 is Integrated into a Practical Application, Rendering Claim 1 patent eligible under 35 U.S.C. § 101.”  Specifically, Applicant argues that “Claim 1 as a whole integrates the alleged mental process into a practical application. More specifically, the additional elements recite a specific manner of automatically displaying test information and automatically determining a root cause of a device failure, which provides a specific improvement over prior systems, resulting in an improved user interface for automated test equipment, beneficially improving the usability and operation of the automated test equipment.”

Argument #28:  Applicant presents the argument (see Appeal Brief: pp. 90-91, Argument 28) that “Claim 1 is patent eligible under 35 U.S.C. § 101.”  Specifically, Applicant cites DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014), in which “the Federal Circuit found that the software claims were directed to patentable subject matter because the claims addressed a challenge "particular to the internet" and "necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks"” and argues that “Claim 1 addresses a challenge rooted in technology, for example, the challenge of testing real, tangible electronic devices and/or electronic assemblies and determining a root cause of failure. Testing of such technology-based electronic devices and/or electronic assemblies is not a method of organizing human activity, nor is it practically performed in the human mind.”

Argument #29:  Applicant presents the argument (see Appeal Brief: pp. 92-93, Argument 29) that “Claim 1 is patent eligible under 35 U.S.C. § 101.”  Specifically, Applicant cites Enfish, LLC v. Microsoft Corp. (Fed. Cir. 2016), and argues that “Embodiments in accordance with the present invention provide for automatic root failure cause determination and an improved graphical user interface, thereby improving the functionality, usability, and performance of the automated test equipment.”

Argument #30:  Applicant presents the argument (see Appeal Brief: pp. 94-99, Argument 30) that “Claim 1 is not directed to an Abstract Idea, Rendering Claim 1 patent eligible under 35 U.S.C. § 101.”  Specifically, Applicant cites the Supreme Court decision in Alice Corp. v. CLS Bank Int'l, 110 U.S.P.Q.2d 1976, 134 S. Ct. 2347 (2014) and MPEP §2106, and argues that [t]he claimed elements broadly relate to a method for diagnosing a root cause of failure in real-time by performing rule-checking using automated test equipment - none of the claimed elements are amenable to being conducted in the human mind.”  Applicant further argues that certain aspect of the claim, such as opening a test program log in response to executing a script associated with a post-processor, analyzing a snap log in real-time, and generating a batch file for the failing DUT categorically does not amount to collecting information, analyzing it, and displaying certain results of the collection and analysis, and is not the result of a mental process.

Argument #31:  Applicant presents the argument (see Appeal Brief: pp. 100-104, Argument 31) that “Claim 1 as a whole integrates the alleged judicial exception into a practical application, Rendering Claim 1 patent eligible under 35 U.S.C. § 101.”  Specifically, Applicant cites the Supreme Court decision in Alice Corp. v. CLS Bank Int'l, 110 U.S.P.Q.2d 1976, 134 S. Ct. 2347 (2014) and MPEP §2106, and argues that “[t]he rejection fails to give proper weight to the additional meaningful claim limitations recited when viewing the claim as a whole. The recited claim elements clearly do more than collect and display data. The recited claim elements provide a practical application, which is allowing a user to diagnose a root cause of failure in real-time by displaying a relevant section of a test program log associated with a failure in a window of a GUI, as claimed.”

Argument #32:  Applicant presents the argument (see Appeal Brief: pp. 105-108, Argument 32) that “Claim 1 as a whole integrates the alleged judicial exception into a practical application, Rendering Claim 1 patent eligible under 35 U.S.C. § 101.”  Specifically, Applicant cites Enfish, LLC v. Microsoft Corp. (Fed. Cir. 2016), and argues that “Similar to the claims in Enfish, the claimed embodiments are patentable because they improve the way in which tests are performed using automated test equipment. Further, the claimed embodiments allow a user to diagnose a root cause of failure in real-time by displaying a relevant section of a test program log associated with a failure in a window of a GUI, as claimed..”

Argument #33:  Applicant presents the argument (see Appeal Brief: pp. 109-111, Argument 33) that “Claim 1 is not directed to actions performed in the human mind, Rendering Claim 1 patent eligible under 35 U.S.C. § 101.”  Specifically, Applicant argues that the manual process of the prior art described in the specification, relied on by the rejection, was not performed in “real time” and that the manual approach suffered several additional flaws. As such, the claimed limitations are not capable of performance in the human mind as alleged.

Argument #34:  Applicant presents the argument (see Appeal Brief: p. 112, Argument 34) that Claims 3-8, 10-15, and 17-20 are patent eligible.  Specifically, Applicant argues that dependent Claims 3-8, 10-14, and 17-20 overcome the rejections of record at least by virtue of their dependence from Claims 1, 8, and 15, respectively, and are patent eligible.

Examiner Response Regarding Arguments #25-34:
The Examiner respectfully disagrees.  First, while the independent claims specify “automated test equipment” in the preamble sections of the claims, the claims are directed to analysis and display of log files, not the specific details and operation of automated test equipment that may be used.  As such, the term “automated test equipment” merely refers to a generic computer system.  Regarding the comparison of electronic signals in the human mind, 
As explained in the rejection, the limitations of identifying a failing DUT, opening a log, determining a time of failure, and displaying sections of a log in a graphical user interface (GUI) are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the human mind but for the recitation of generic computer components (including software) (i.e., use of a log post-processor and a GUI).  Further, the results of the analysis (i.e., determination of relevant sections of the log) are merely displayed without performing any additional actions to address the failure or to solve a technological problem.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  As explained in the Step 2A-Prong 2 analysis, the opening of a log file in response to executing a script describes extra solution activity (i.e., the execution of software on a computer).  The October 2019 Update to the 2019 PEG explained that claims can recite a mental process even if they are performed on a computer, and that claims are evaluated as to whether they describe a concept that can be performed in the human mind being performed on a generic computer, in a computer environment, or merely using a computer as a tool to perform the concept.  In the instant case, as explained in the rejection, the ability to be performed in the human mind is supported by the specification, which states, by way of background, “[i]n a typical testing environment, the technicians operating the ATE will need to identify the root cause of failure manually by collecting data logs and performing analysis on the logs manually.”  See Specification, paragraph [0004].  Applicant argues that the claimed invention improves the usability and October 2019 Update to the 2019 PEG, an example of claims that recite mental processes includes “a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.”  In the instant case, the limitations for identifying a failing DUT and opening an associated log corresponds to the collection of information.  The determination of a time of failure corresponds to analysis of the collected information.  Displaying sections of a log in a GUI corresponds to displaying certain results of the collection and analysis.  Furthermore, the Supreme Court ruled that merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
As shown in the rejection analysis, meaningful claim limitations have been considered as appropriate when analyzing the claims regarding subject matter eligibility in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  This includes consideration of the claims as a whole.  Further, simply implementing the abstract idea(s), which has otherwise been a manual process performed by humans, on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).  
Regarding Applicant’s citation of DDR Holdings (Argument #28), the claims in the instant application, similar to the claims in Electric Power Group, do not require an arguably inventive device or technique for displaying information, unlike the claims at issue in DDR Holdings (at JMOL stage finding inventive concept in modification of conventional mechanics behind website display to produce dual-source integrated hybrid display).
As the court stated in DDR Holdings, the claims “recite a specific way to automate the creation of a composite web page by an ‘outsource provider’ that incorporates elements from multiple sources in order to solve a problem faced by websites on the Internet. As a result, the ’399 patent’s claims include ‘additional features’ that ensure the claims are ‘more than a drafting effort designed to monopolize the [abstract idea].’ Alice, 134 S. Ct. at 2357. In short, the claimed solution amounts to an inventive concept for resolving this particular Internet-centric problem, rendering the claims patent-eligible.”
Regarding Applicant’s citation of Enfish, the Federal Circuit concluded in Enfish that claims to a self-referential database were not directed to an abstract idea, but rather an improvement to computer functionality. (822 F.3d at 1336, 118 USPQ2d at 1689.)  It was the specification’s discussion of the prior art and how the invention improves the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that provided eligibility. (822 F.3d at 1337, 118 USPQ2d at 1690.)  The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. (822 F.3d at 1339, 118 USPQ2d at 1691.)  See MPEP 2106.05(a).  Further, the courts have indicated that automation of manual processes may not be sufficient to show an improvement in computer-functionality.  See MPEP 2106.05(a)(I)(iii): “Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).”
In the instant case, while the claims describe the automation of tasks (i.e., analyzing log files), it is unclear how the claimed invention improves the actual operation of a computer as in Enfish.  The court in Electric Power Group further noted that “[i]n Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data.  Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer).  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”  The court further found that “merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.  The claims in this case do not even require a new source or type of information, or new techniques for analyzing it.”  The court further stated that “[i]nquiry therefore must turn to any requirements for how the desired result is achieved.  But in this case the claims’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications.  The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and nongeneric arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions “on a set of generic computer components” and display devices. Bascom, 2016 WL 3514158, at *6–7.”
Consistent with the courts, the Examiner’s analysis of the claimed invention in step 2A was that the “focus” of the claims was directed to “the concept of collecting and analyzing data” which “can be performed in the human mind, or by a human using pen and paper” (aka a mental process).  The Examiner finds no specific or convincing arguments as to why the claims of the instant application are not directed to this concept.  In the instant case, the claimed invention, as amended, is similar to the claims in Electric Power Group in that data is collected (creation of log files), analyzed (determination of time of failure and analysis of the snap log), and displayed (display relevant sections of a log associated with a failure).  Under step 2B, the limitations regarding the additional element “opening a test program log associated with the failing DUT in response to executing a script associated with a log post-processor” describes mere data gathering and represents insignificant extra-solution activity.  (See MPEP 2106.05(g)(3)(ii): “Testing a system for a response, the response being used to determine system malfunction.”)  
Regarding Applicant’s argument that the performance of the log analysis in “real-time” makes the claimed invention patent eligible, the claims, as currently written, describe a process that is typically performed manually except for the mention of performance in “real-time” and the use of generic computer components.   The typical manual performance of log analysis is acknowledged in the Specification, paragraph [0004], which states, by way of background, “[i]n a typical testing environment, the technicians operating the ATE will need to identify the root cause of failure manually by collecting data logs and performing analysis on the logs manually.”  
In McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)), the court found that by incorporating specific rules for a lip-
In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014), the Supreme Court ruled that merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.   The Court stated that “[f]irst, the requirement for computer implementation could scarcely be introduced with less specificity; the claim lacks any express language to define the computer’s participation. In a claimed method comprising an abstract idea, generic computer automation of one or more steps evinces little human contribution. There is no specific or limiting recitation of essential, see SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1332–33 (Fed. Cir. 2010), or improved computer technology, see Research Corp. Techs., Inc. v. Microsoft Corp., 627 F.3d 859, 865, 868–69 (Fed. Cir. 2010), and no reason to view the computer limitation as anything but “insignificant post-solution activity” relative to the abstract idea, see Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323–24 (Fed. Cir. 2012). Furthermore, simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility. Bancorp, 687 F.3d at 1278; Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012); Fort Props., 671 F.3d at 1323–24. That is particularly apparent in this case. Because of the efficiency and ubiquity of computers, essentially all practical, real-world applications of the abstract idea implicated here would rely, at some level, on basic computer functions—for example, to quickly and reliably calculate balances or exchange data among financial institutions. At its most basic, a computer is just a calculator capable of performing mental steps faster than a human could. Unless the claims require a computer to perform operations that are not merely accelerated calculations, a computer does not itself confer patent eligibility. In short, the requirement for computer participation in these claims fails to supply an “inventive concept” that represents a nontrivial, nonconventional human contribution or materially narrows the claims relative to the abstract idea they embrace.”
In the instant case, however, no steps are presented in the independent claims which define how the otherwise normally manually performed log analysis steps are implemented such that they are performed in “real-time” other than merely stating that the steps are performed in “real-time” using generically described computer components.  Accordingly, absent such details, merely stating that otherwise normally manually performed log analysis steps are performed in “real-time” does not represent an inventive concept under the step 2B analysis.  
Additionally, when considered as a whole and as an ordered combination, the dependent claims do not recite any additional elements that would amount to significantly more than the abstract ideas defined in their respective independent claim.

Conclusion Regarding Claim Rejections Under 35 U.S.C. § 101
Accordingly, the Examiner asserts that the rejection of the claims under 35 USC § 101 is deemed to be proper and the rejection of the claims under 35 U.S.C. § 101 should be maintained.




Respectfully submitted,
/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        
                                                                                                                                                                                                        Conferees:

/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        
/BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.